DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al (US 8388159 B2; “Zhu”; disclosed on the PTO-892 filed on 08/25/2021).
Re Claim 1:
Zhu discloses an illumination structure (direct-type backlight 30, shown in Fig 2, with embodiment shown in Fig 7), comprising: 
a light guide (light guide plate302) configured to receive light emitted in an angular distribution that is substantially centered around a central axis (configuration shown in Fig 2) and guide the received light between a first surface of the light guide and an opposing second 
the first surface (312) including a cavity formed in the first surface (accommodation 319, Fig 2 transposed with Fig 7), the cavity (319) having a convex central portion that is substantially centered around the central axis (portion of 319 near the central axis in Fig 7), the convex central portion (portion of 319) configured to refract at least some of the emitted light into the light guide as refracted light (shown with arrows, Fig 2 transposed with Fig 7), 
the convex central portion (portion of 319) being closer to the first surface (312) at a center of the convex central portion than at an edge of the convex central portion (configuration shown in Fig 7), 
the convex central portion (portion 319) having a cross-section, taken in a plane that includes the central axis, that lacks a corner at the central axis (lacking shown in the configuration of Fig 7), 
the second surface (314) including a total internal reflection (TIR) structure (recess 312, Fig 2 transposed with Fig 7) that is shaped to reflect at least some of the refracted light via TIR (shown in Fig 2) and propagate the reflected light in the light guide generally away from the central axis (shown with arrows in Fig 2).
Re Claim 2:
Zhu further discloses wherein: 
the first surface (312) extends substantially in a first plane (plane of 312, Fig 7); and 
the second surface (314) extends substantially in a second plane (plane of 314, Fig 7).

Re Claim 3:
Zhu further discloses wherein the first plane (plane of 312) and the second plane (plane of 314) are generally orthogonal to the central axis (configuration shown in Fig 7).
Re Claim 4:
Zhu further discloses wherein the cavity (319) and the TIR structure (322) extend into the light guide such that the light guide is fully located between the first plane and the second plane (configuration shown in Fig 7).
Re Claim 6:
Zhu further discloses wherein the convex central portion (portion of 319) is generally orthogonal to the central axis at a center of the convex central portion (shown in Fig 7).
Re Claim 7:
Zhu further discloses wherein the convex central portion (portion of 319) adjoins a side wall of the cavity at a corner that encircles the convex central portion (configuration shown in Fig 7).
Re Claim 9:
Zhu further discloses wherein a cross-section of the TIR structure (322), taken in a plane that includes the central axis (plane shown in Fig 7), defines a curve that has a central region that intersects the central axis and convex portions on opposite sides of the central region (configuration shown in Fig 7).
Re Claim 11:
Zhu further discloses wherein the light guide (302) has light extraction features formed on the first surface (scattering dots formed on 312, shown in Fig 7).
Re Claim 13:
Zhu discloses a method of producing illumination (method described below, show in Fig 2 in the embodiment of Fig 7), the method comprising: 
receiving (evident by the following), with a light guide (with light guide plate 302, Fig 2 transposed with Fig 7), emitted light having an angular distribution that is substantially centered around a central axis (shown in Fig 2); and 
guiding the received light between a first surface (bottom surface 312) of the light guide and an opposing second surface (top surface 314) of the light guide (shown in Fig 2 transposed with Fig 7), the first surface (312) including a cavity (accommodation 319) formed in the first surface (Fig 7), the cavity (319) having a convex central portion (portion of 319 near the central axis) that is substantially centered around the central axis (shown in Fig 7), the convex central portion being closer to the first surface at a center of the convex central portion than at an edge of the convex central portion (portion of 319 closer to 312 than 314, shown in Fig 7), the convex central portion having a cross-section, taken in a plane that includes the central axis, 
refracting (evident by the following), with the convex central portion (portion of 319), at least some of the emitted light into the light guide as refracted light (shown with arrows, Fig 2 transposed with Fig 7); and 
reflecting (evident by the following), via TIR from the TIR structure (via 322), at least some of the refracted light to propagate in the light guide generally away from the central axis (Fig 2 transposed with Fig 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu.
Re Claim 5:
Zhu further discloses a light source (light source 300) configured to emit the light in the angular distribution that is substantially centered around the central axis (shown in Fig 2), the light source (300) being at least partially located in the cavity between the first plane and the second plane (shown between 312 and 314 in Fig 2).
With further regard to the light source, Zhu at least suggest the light source (300) is a light-emitting diode by the configuration shown in Figs 1-2 and description in Col 3, line 67 – Col 4, line 1 of light source 200 is a point light source such as a fluorescent lamp or light-emitting diode (LED). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Zhu as at least suggesting a light-emitting diode.
Re Claim 14:
Zhu further discloses wherein: 
the first surface extends substantially in a first plane (plane of 312, Fig 7); 
the second surface extends substantially in a second plane (plane of 314, Fig 7); 
the first plane and the second plane are generally orthogonal to the central axis (configuration shown in Fig 7); 
the cavity (319) and the TIR structure (322) extend into the light guide (into 302) such that the light guide is fully located between the first plane and the second plane (shown in Fig 7); 
light source (light source 300) is at least partially located in the cavity between the first plane and the second plane (Fig 2 transposed with Fig 7); 
the convex central portion (portion of 319) is generally orthogonal to the central axis at a center of the convex central portion (shown in Fig 7); and 
the convex central portion (portion of 319) adjoins a side wall of the cavity at a corner that encircles the convex central portion (shown in Fig 7).
With further regard to the light source, Zhu at least suggest the light source (300) is a light-emitting diode by the configuration shown in Figs 1-2 and description in Col 3, line 67 – Col 4, line 1 of light source 200 is a point light source such as a fluorescent lamp or light-emitting diode (LED). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Zhu as at least suggesting a light-emitting diode.
Re Claim 15:
Zhu further discloses emitting the emitted light from a light source (represented by arrows being emitted from 300).
With further regard to the light source, Zhu at least suggest the light source (300) is a light-emitting diode by the configuration shown in Figs 1-2 and description in Col 3, line 67 – Col 4, line 1 of light source 200 is a point light source such as a fluorescent lamp or light-emitting diode (LED). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Zhu as at least suggesting a light-emitting diode.

Claims 10, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Koh et al (US 20120069579 A1; “Koh”; disclosed in the IDS filed on 10/15/2020 and PTO-892 filed on 05/17/2021).
Re Claim 10:
Zhu does not explicitly disclose a diffusing element overlying the second surface of the light guide.
Koh teaches a diffusing element (diffuser 18, Fig 19, ¶¶ 0095-0096) overlying a second surface of a light guide (overlying upper surfaces 1411 of 141; upper surface 1411 shown in Figs 1-9). 
With further regard to the diffusing element, Koh at least suggests the diffusing element is a diffusing sheet by the configuration shown in Fig 10A. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Koh as at least suggesting a diffusion sheet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination structure of Zhu by including the diffusing element as taught in at least principle by Koh for the benefit of spreading the distribution of light.
Further, the examiner take Official Notice that diffusion sheets were well-known within the art before the effective filing date of the claimed invention.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination structure of Zhu by including a well-known diffusion sheet for the benefit of spreading the distribution of light.
Re Claim 12:
Zhu further discloses wherein the light guide has light extraction features (320) formed on a surface (specifically the first surface (312)) for the purpose of spreading light (The examiner notes that Zhu describes in Col 2, lines 57-59 as scattering dots 220 are configured to scatter incident lights propagating within the light guide plate 202).
Zhu does not disclose the surface is the second surface.
Koh teaches a light guide plate (light transmissive body 141) with light extraction features (plurality of microstructures 142) formed on a first surface (upper surface 1411 in Fig 4A), second surface (lower surface 1412 in Fig 6), and both surfaces (1411 and 1412 in Fig 5) for the purpose of spreading light (described in at least ¶ 0071 as microstructures 142 serve to disrupt or prevent total reflection of the light rays so that the light rays can exit from the light transmissive body 141 and ¶ 0074 as microstructures 142 are distributed allows the light rays to exit from the light transmissive body 141 uniformly).
Since prior art recognized equivalence is prima facie obvious (2144.06), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognized the light extraction features on the first surface as an equivalent configuration to the light extraction features on the second surface for the purpose of spreading.
  Re Claim 16:
Zhu discloses an illumination structure (direct-type backlight 30, shown in Fig 2, with embodiment shown in Fig 7), comprising: 
a light guide (light guide plate 302) configured to receive light emitted in an angular distribution that is substantially centered around a central axis (shown in Fig 2 transposed with Fig 7) and guide the received light between a first surface of the light guide and an opposing second surface of the light guide (between bottom surface 312 and top surface 314 of 302, Fig 2), 
the first surface (312) including a cavity (accommodation 319) formed in the first surface (shown in Fig 7), the cavity (319) having a convex central portion (portion of 319 near the central axis in Fig 7) that is substantially centered around the central axis (Fig 7) and is generally orthogonal to the central axis at a center of the convex central portion (shown in Fig 7), the convex central portion (portion of 319) adjoining a side wall of the cavity at a corner that encircles the convex central portion (shown in Fig 7), the convex central portion (portion of 319) configured to refract at least some of the emitted light into the light guide as refracted light (Fig 2 transposed with Fig 7), the convex central portion (portion of 319) being closer to the first surface at a center of the convex central portion than at an edge of the convex central portion (configuration shown in Fig 7), the convex central portion (portion of 319) having a cross-section, taken in a plane that includes the central axis, that lacks a corner at the central axis (lacking evident by the configuration shown in Fig 7), 
the second surface including a total internal reflection (TIR) structure (314 including recess 322) that is shaped to reflect at least some of the refracted light via TIR (via 322) to propagate in the light guide generally away from the central axis (Fig 2 transposed with Fig 7), 
a cross-section of the TIR structure, taken in a plane that includes the central axis (plane shown in Fig 7), defining a curve that has a central region that intersects the central axis and convex portions on opposite sides of the central region (configuration in Fig 7).
Zhu does not explicitly disclose a diffusing element overlying the second surface of the light guide.
Koh teaches a diffusing element (diffuser 18, Fig 19, ¶¶ 0095-0096) overlying a second surface of a light guide (overlying upper surfaces 1411 of 141; upper surface 1411 shown in Figs 1-9). 
With further regard to the diffusing element, Koh at least suggests the diffusing element is a diffusing sheet by the configuration shown in Fig 10A. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Koh as at least suggesting a diffusion sheet.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination structure of Zhu by including the diffusing element as taught in at least principle by Koh for the benefit of spreading the distribution of light.
Further, the examiner take Official Notice that diffusion sheets were well-known within the art before the effective filing date of the claimed invention.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination structure of Zhu by including a well-known diffusion sheet for the benefit of spreading the distribution of light.
Re Claim 17:
Zhu further discloses wherein: 
the first surface extends substantially in a first plane (plane of 312); 
the second surface extends substantially in a second plane (plane of 314); and 
the first plane (312) and the second plane (314) are generally orthogonal to the central axis (shown in Fig 7).
Re Claim 18:
Zhu further discloses wherein the cavity (319) and the TIR structure (322) extend into the light guide (into 302) such that the light guide is fully located between the first plane and the second plane (between 312 and 314, Fig 7).
Re Claim 19:
Zhu further discloses a light source (light source 300, Fig 2) configured to emit the light (represented by arrows in Fig 2) in the angular distribution that is substantially centered around the central axis (shown in Fig 2), the light-emitting diode light source (300) being at least partially located in the cavity between the first plane and the second plane (between 312 and 314).
With further regard to the light source, Zhu at least suggest the light source (300) is a light-emitting diode by the configuration shown in Figs 1-2 and description in Col 3, line 67 – Col 4, line 1 of light source 200 is a point light source such as a fluorescent lamp or light-emitting diode (LED). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Zhu as at least suggesting a light-emitting diode.
RE Claim 20:
In the embodiment of Fig 7, Zhu does not disclose wherein the TIR structure (322) is shaped as a portion of a cone.
With regard to the TIR structure (322), Zhu suggest the capability to modify the TIR structure (322) and arrive at the TIR structure (322) is shaped as a portion of a cone for the following reasons:
the TIR structure (322) shown as a cone in Figs 1-5;
the modification of the cavities (319) as compared with the TIR structures (322) as shown in Figs 2-6; and
the description in Col 5, lines 65-67 as any elements described in accordance with any embodiments is understood that they can be used in addition or substituted in other embodiments.
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the shape of the TIR structure of Zhu (as modified in view of Koh) in the shape of a cone as at least suggested by Zhu for the benefit of optimizing the path of light reflecting within the light guide.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, after careful consideration, the examiner is relying on Fig 7 of Zhu rather than Fig 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamaguchi (US 20110037740 A1) discloses a cone shaped TIR structure in Fig 9.
Baba (US 20060262564 A1) discloses a cone shaped reflective body 62 in Figs 7-13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875